Ostrander, J.
(concurring). The trial judge, in the instruction concerning assumption of risk by the plaintiff, in the last clause quoted in the opinion of the Chief Justice, used an illustration — made an explanation — which made the whole instruction erroneous. There was a risk that a timber might, without negligent conduct of the men in the car, escape their control. It seems to me this cannot be doubted. But what happened there was not a usual or ordinary incident. Fortunately, most of the risks assumed by workmen do not culminate in injury. And when the court said, “If what happened there that day about the timbers coming out was usual and an ordinary incident, plaintiff assumed them, or if it is such an inci*677dent as plaintiff knew would happen,” * * * everything before that stated upon the subject was improperly qualified, to defendant’s prejudice. A correct charge would have been that plaintiff assumed the risk that, without negligence on their part, the timbers might escape from the control of the men in the car. The complaint made by appellant, however, is, not that the charge is faulty in the respect pointed out, but that the court should have charged the jury, generally, that plaintiff assumed the risk, a position emphasized by the form of appellant’s request to charge upon this subject.
I concur in holding that whether plaintiff assumed the risk was a question for the jury, and that the judgment should be affirmed.
Stone, Bird, and Steere, JJ., concurred with Ostrander, J. Moore, J., did not sit.